t c memo united_states tax_court hugh and linda janow petitioners v commissioner of internal revenue respondent docket no filed date hugh janow for petitioners lawrence l davidow for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge pajak special_trial_judge respondent determined deficiencies in additions to tax and increased interest in petitioners' federal income taxes as follows additions to tax and increased interest sec sec sec sec sec year deficiency a a a c dollar_figure dollar_figure -- -- -- big_number dollar_figure -- -- -- big_number dollar_figure -- -- -- big_number -- dollar_figure dollar_figure amount equal to percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions amount equal to percent of the interest due on dollar_figure the portion of the underpayment attributable to negligence this case was submitted fully stipulated under rule the stipulated facts are so found for clarity and convenience the facts and opinion have been combined the court must decide whether a closing_agreement executed by the parties entitles petitioners to exclude from income guaranteed payments received by petitioner husband from federal arbitrage company in an issue with respect to securities arbitrage co another partnership was resolved in an opinion of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this court in janow v commissioner tcmemo_1996_289 janow i petitioners resided in west nyack new york when their petition was filed during hugh janow petitioner was a general_partner in a limited_partnership federal arbitrage company federal federal is one of several partnerships that comprise respondent's arbitrage management national tax litigation project petitioner is also a practicing member of the bar of this court for taxable_year petitioner received a schedule_k-1 from federal reflecting his distributive_share of items of partnership income and loss reported by federal the schedule_k-1 shows that petitioner received dollar_figure as a guaranteed_payment in that year on schedule e of their federal_income_tax return petitioners reported with respect to federal a loss in the amount of dollar_figure petitioners also reported the dollar_figure guaranteed_payment received by petitioner in that year in the explanation of adjustments attached to the notice_of_deficiency respondent used petitioners' partnership loss as reported on their return to make an adjustment respondent did not make any determinations or adjustments with regard to the guaranteed_payment petitioner received from federal in and reported on petitioners' return for that year after reviewing the record we find that petitioners correctly reported the guaranteed_payment on their return that respondent made no adjustments with respect to the guaranteed_payment that the petition does not raise any issue as to the guaranteed_payment and that the answer does not raise such an issue in sum the guaranteed_payment should not be an issue before this court nevertheless inasmuch as the parties have addressed the matter otherwise we shall do likewise we shall consider the issue as tried by consent rule b respondent initially prepared computations which included a statement of account and audit statement computations over a period of months the parties revised the computations the computations did not reflect any adjustments to the guaranteed_payment reported as income by petitioners on their return in the form_906 closing_agreement on final_determination covering specific matters the closing_agreement the parties agreed to the following pertinent matters whereas there now exists a dispute between the taxpayer s and the commissioner of the internal revenue with respect to the taxability of the taxpayers' distributive_share of gains and losses from listed entity ies hereinafter the partnership s arising from securities trading transactions conducted through arbitrage management for all taxable years and whereas the taxpayer and the commissioner wish to determine with finality all of the federal_income_tax consequences of the taxpayers' interest in the partnerships for all taxable years listed below name of first_tier_partnership first tier tin years federal arbitrage now it is hereby determined and agreed for federal_income_tax purposes that in each year they had an interest in the partnerships the taxpayers will recognize their distributive_share of the partnerships' net trading gain_or_loss from the arbitrage management securities trading transactions the net trading gain_or_loss equals the annual increase or reduction in the taxpayers' k-1 capital_account plus any capital distributions received from the partnerships during the year the taxpayers will recognize income to the extent of such capital distribution in accordance with paragraph sec_1 through the attached table which is incorporated into this agreement by this reference represents all of the taxpayers' taxable_income deductions gains and losses from their interest in the partnerships the annual tax underpayments and overpayments attributable to the taxpayers' interest in the partnership shall be calculated by comparing the amounts in table to the partnerships items reported by the taxpayer s on their original returns other than as provided in paragraph no additions to the tax or penalties shall be imposed with respect to the taxpayers' interest in the partnership including the additions and penalties described in sec_6653 sec_6659 and sec_6661 the taxpayers' taxable_income for any taxable_year shall not be increased at any time after the execution of this agreement due to the taxpayers' interest in the partnerships except to the extent that the taxpayer receive actual distributions of cash and or property from the partnerships after the execution of this agreement table in pertinent part total ordinary allowed year big_number big_number short term gain loss long term gain loss big_number after the parties executed the closing_agreement respondent mailed to petitioners a proposed decision and overpayment stipulation together with the revised computations respondent by letter twice asked petitioners to execute and return the proposed decision and overpayment stipulation petitioners did not sign the proposed decision and overpayment stipulation nearly years after the computations had last been revised by the parties petitioner advised respondent by letter that he believed the proposed decision document and related computations did not accurately reflect the terms of the closing_agreement and consequently were unacceptable in essence petitioner claimed for the first time that the closing_agreement did not mandate inclusion of the guaranteed_payment petitioner actually received in sec_7121 authorizes respondent to enter into an agreement in writing with any person relating to the liability of such person in respect of any internal revenue tax for any taxable_period a closing_agreement is binding on the parties as to the matters agreed upon and may not be annulled modified set_aside or disregarded in any suit action or proceeding except upon a showing of fraud malfeasance or misrepresentation of a material fact sec_7121 90_tc_753 neither respondent nor petitioners ask us to set_aside the closing_agreement moreover they do not contend that there exists any fraud malfeasance or misrepresentation of a material fact both parties assert that the closing_agreement is unambiguous they disagree however with respect to the proper interpretation of the closing_agreement ordinary principles of contract law govern the interpretation of closing agreements 100_tc_319 affd 47_f3d_168 6th cir contract law principles generally direct that we look within the four corners of the closing_agreement unless it is ambiguous as to essential terms id pincite the parties chose form_906 as their closing_agreement form_906 is used where there is an agreement with respect to the closing of specific matters affecting tax_liability 97_tc_1 a form_906 closing_agreement is a final and conclusive agreement that is binding as to the matters agreed upon for the stated taxable_year qureshi v commissioner tcmemo_1996_169 we are again faced with construing a closing_agreement entered into by petitioners and respondent we start with petitioners' federal_income_tax return on which petitioners reported a dollar_figure guaranteed_payment and a partnership ordinary_loss of dollar_figure turning to the statutory_notice_of_deficiency we find that respondent made a substantial adjustment to the partnership ordinary_loss claimed by petitioners no adjustment was made to the dollar_figure guaranteed_payment ultimately the parties executed a form_906 the first whereas clause refers to a dispute with respect to the taxability of the taxpayer's distributive_share of gains or losses from federal arising from security trading transactions the second whereas clause states that the parties wish to determine all of the federal_income_tax consequences of the taxpayers' interest in the partnerships reading these clauses together with the remainder of the closing_agreement leads us to conclude that the specific adjustments agreed upon relate only to partnership adjustments thus the dollar_figure allowable loss is to be deducted from the claimed dollar_figure which results in an adjustment of dollar_figure this is respondent's position petitioners argue that the closing_agreement should be interpreted to exclude the dollar_figure guaranteed_payment which petitioner received in and which petitioners reported on their return petitioners' arguments are based on the premise that the absence of any specific provision in the closing_agreement covering the dollar_figure guaranteed_payment necessarily means that such guaranteed_payment must be excluded we disagree we find petitioners' arguments to be an incorrect reading of the closing_agreement form_906 binds the parties only to specific matters agreed upon zaentz v commissioner supra pincite as we read the closing_agreement the parties agreed to settle with respect to petitioners' taxable_income gains and losses from their interest in federal nowhere in the closing_agreement is there a provision excluding the dollar_figure guaranteed_payment in fact the parties stipulated that the treatment to be accorded to guaranteed payments was not expressly discussed by either party during the settlement negotiations we reiterate what we stated in janow i the definition of a guaranteed_payment to a partner supports this interpretation of the closing_agreement a guaranteed_payment is a payment made by a partnership to a partner for services or for_the_use_of capital and is considered as made to one who is not a partner to the extent such payment is determined without regard to the income of the partnership sec_707 sec_1_707-1 income_tax regs for the purposes of sec_61 and sec_162 guaranteed payments are not considered part of a partner's_distributive_share of partnership income pursuant to sec_707 a partner shall include in his income for a taxable_year guaranteed payments which are made to him in a partnership taxable_year ending with or within that taxable_year sec_1_706-1 income_tax regs we note that the guaranteed_payment reported on petitioners' federal_income_tax return was accepted by respondent and was never in dispute until after the execution of the closing_agreement in the years in which the parties negotiated the computations petitioners never raised any objections to either the original or the revised computations with respect to the failure to exclude the dollar_figure guaranteed_payment clearly petitioners had ample time to review the computations and to request the necessary changes in any event if the parties had intended to settle with respect to the exclusion of the dollar_figure guaranteed_payment they would have included specific language to that effect they did not do so absent specific language excluding the dollar_figure guaranteed_payment the closing_agreement must not be read to imply its exclusion accordingly we hold that the closing_agreement does not require the dollar_figure guaranteed_payment to be excluded from income to the extent we have not addressed petitioners' other arguments the court finds them to be without merit decision will be entered under rule
